Citation Nr: 1430870	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of both knees.

2.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision that in pertinent part, denied entitlement to service connection for arthritis of both knees and restless leg syndrome.

The Veteran initially requested a Board videoconference hearing before a Veterans' Law Judge, but in September 2011, he withdrew this request.  See 38 C.F.R. § 20.704(e). 

In April 2012, the Board remanded this case to the Appeals Management Center (AMC) for additional development, and the case was subsequently returned to the Board.  In October 2013, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records, a supplemental statement of the case, and an addendum medical opinion.  The action specified in the October 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a bilateral knee disability and restless leg syndrome.  This matter was previously remanded in October 2013 and the Veteran was instructed to provide the names of any medical care providers who have treated him for his claimed disabilities and that are not previously of record.  

In December 2013, the Veteran submitted signed VA 21-4142 forms authorizing the release of medical records from Dr. M.R. of Lonesome Pine Hospital, Dr. F.K., and Dr. J.P. of Holston Valley Medical Center.  Based on the description provided by the Veteran, it appears that the Veteran's treatment from these providers was obtained fairly recently and is not previously of record.  While the RO indicated in its January 2014 supplemental statement of the case that it had obtained records from Holston Valley Medical Center and Dr. F.K., the Board is unable to locate these records or those from Lonesome Pine Hospital in either the Veteran's physical claims file or his virtual one.  Additionally, there is no evidence, such as copies of letters, indicating that the RO attempted to contact the treatment providers listed by the Veteran in his recently submitted VA 21-4142 forms.  As these records are potentially relevant to the Veteran's claim, on remand, the RO should attempt to obtain them.  If the Veteran's releases are defective for any reason or are no longer valid, he should be so informed and provided an opportunity to submit new ones.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain all of the Veteran's medical records from Dr. M.R. of Lonesome Pine Hospital, Dr. F.K., and Dr. J.P. of Holston Valley Medical Center.  All attempts to contact these treatment providers should be documented and if no records can be obtained, a formal finding of unavailability should be placed of record.  If the Veteran's signed releases are defective in any way or are no longer valid, he should be so informed and provided an opportunity to submit new ones.  

2. The Veteran should also be asked to provide the names and addresses of any additional medical care providers who have treated him for bilateral knee disabilities and/or restless leg syndrome since service (the records of which have not already been submitted or obtained).  After securing any necessary releases, obtain any records that are not duplicates of those already in the claims file.

3. The RO should readjudicate the appeals for service connection for a bilateral knee disability and restless leg syndrome, with consideration of all of the evidence received since the most recent supplemental statement of the case in January 2014.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

